DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “an additional barrier material covering surfaces of the interconnect structures above the uppermost vertical boundaries of the dielectric structure; an isolation material overlying the additional barrier material; and at least one air gap laterally intervening between at least two of the interconnect structures laterally-neighboring one another, the at least one air gap vertically extending from a lower portion of the isolation material, through the additional barrier material, and into the dielectric structure,” as recited in claim 1, “a second interconnect structure extending substantially parallel to the first interconnect structure and comprising a third portion and a fourth portion, the third portion embedded in the dielectric structure, and the fourth portion continuous with the third portion and protruding from the dielectric structure; and an air gap in the dielectric structure between the first portion of the first interconnect structure and the third portion of the second interconnect structure,” as recited in claim 13, “selectively removing portions of the additional barrier material exposed within the at least one of the trenches and portions of dielectric structure thereunder to form at least one additional trench vertically extending into the dielectric structure and laterally neighboring at 
Claims 2-12, 14-16 and 18-28 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Re Claims 1, 13, 17 and 29, Briggs et al. (US 2017/0278740) disclose method of forming an interconnect structures that includes plurality of  metal lines and a plurality air-gaps between the metal lines. However, Briggs et al. do not specifically disclose the aforementioned allowable limitations of the instant application as claimed in claims 1, 13, 17 and 29.
Tung et al. (US 2016/0240428) also disclose an air-gap structure formed between interconnect structures.  However, Tung et al. do not specifically disclose the aforementioned allowable limitations of the instant application as claimed in claims 1, 13, 17 and 29.
	Therefore, prior art of record neither anticipated nor render obvious the claimed limitations of the instant application as a whole either taken alone or in combination. 
Correspondence
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 10, 2021